Citation Nr: 0928662	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death and dependency and indemnity compensation.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in April 2005, served on active duty 
from February 1968 to September 1969.  The appellant is the 
Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the RO.

In April 2009, the appellant's representative, the North 
Carolina Division of Veterans Affairs, revoked its power to 
represent the appellant in the pursuit of this claim.  A copy 
of that revocation was sent to the appellant.

In a letter, dated May 19, 2009, the Board informed the 
appellant of her options in obtaining new representation, if 
she so desired.  The Board further informed the appellant 
that if it did not receive a response within thirty days, it 
would presume that she wished to represent herself.  To date, 
the appellant has not responded; and therefore, the Board 
will proceed accordingly.


FINDINGS OF FACT

1.  The Veteran died in April 2005 as a result of esophageal 
adenocarcinoma.

2.  At the time of the Veteran's death, service connection 
was only in effect for posttraumatic stress disorder, 
evaluated as 70 percent disabling.

3.  Effective January 2, 2003, the RO granted the Veteran a 
total rating due to individual unemployability caused by 
service-connected disability.

4.  The Veteran's fatal esophageal adenocarcinoma was first 
manifested many years after service, and there is no 
competent evidence of record that it was in any way related 
to service.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death, and the criteria for an award of dependency 
and indemnity compensation have not been met.  38 U.S.C.A. § 
1310, 1318, 5103, 5103A (West 2002 and Supp.  2008); 
38 C.F.R. §§ 3.22, 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claims.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty with 
respect to the claim of entitlement to dependency and 
indemnity compensation.

In May 2005, VA received the appellant's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Thereafter, VA notified the 
appellant of the information and evidence necessary to 
substantiate and complete her claim, including the evidence 
to be provided by the appellant, and notice of the evidence 
VA would attempt to obtain.  VA informed the appellant of the 
criteria for entitlement to dependency and indemnity 
compensation, and of the disorder for which the Veteran was 
service connected. 

Following notice to the appellant, the RO fulfilled its duty 
to assist her in obtaining identified and available evidence 
needed to substantiate her claim.  The RO obtained the 
Veteran's service treatment and personnel records, as well as 
records reflecting the Veteran's treatment for esophageal 
carcinoma.  The appellant was also offered an opportunity to 
present evidence and testimony at a hearing on her appeal; 
however, she declined that offer.  The claim was 
readjudicated in a March 2009 supplemental statement of the 
case. 

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of her appeal 
with respect to her claim of entitlement to service 
connection for the cause of the Veteran's death.  The 
appellant has not identified any outstanding evidence which 
could support her claim, and there is no evidence of any VA 
error in notifying or assisting the appellant that could 
result in prejudice to her that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal. 


Analysis

The appellant contends that the cause of the Veteran's death, 
esophageal adenocarcinoma, was primarily the result of his 
exposure to Agent Orange in service.  Therefore, she 
maintains that service connection is warranted and that she 
is entitled to dependency and indemnity compensation.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
appellant's claim.  Accordingly, the appeal will be denied. 

Dependency and indemnity compensation may be awarded to a 
Veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2008).  In order to 
establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service was either the principal cause of 
death or a contributory cause of death.  Therefore, service 
connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312 (2008).  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 2002 
and Supp. 2008); 38 C.F.R. § 3.303(a) (2008).  Generally, 
there must be competent evidence of the fatal disability; 
competent evidence of a disease or injury in service; and 
competent evidence of a nexus between the in-service injury 
or disease and the fatal disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For certain disabilities, such as malignant tumors, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Such a presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.307.  

Service connection may also be presumed for disabilities 
which the Secretary of VA determines to be the result of 
inservice exposure to herbicides, such as Agent Orange.  
38 U.S.C.A. § 1116 (West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.309(e) (2008).  The Secretary of VA has, however, 
specifically determined that a relationship does not exist 
between in-service herbicide exposure and esophageal cancer.  
32 Fed.Reg. 32395, 32406 (June 12, 2007).  

The law does not, however, preclude a veteran from 
establishing service connection with proof of direct 
causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  
Indeed, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran's death certificate shows that he died in April 
2005 as a result of esophageal adenocarcinoma.  Thus, in 
order for the appellant to prevail, the evidence must 
establish that such disability was related to the Veteran's 
military service.

The Veteran's service medical records are negative for any 
complaints or clinical findings of esophageal adenocarcinoma.  
Such a disorder was not manifested until 2004, many years 
after his separation from service.  Moreover, there is no 
competent evidence of record linking that disability directly 
to any disease or injury incurred in or aggravated by 
service.  Thus, service connection is not warranted on a 
direct basis or on the basis that it was incurred during the 
year after his separation from service.

The primary thrust of the appellant's contentions is that the 
Veteran's fatal esophageal carcinoma was the result of his 
exposure to Agent Orange in service and that service 
connection may, therefore, be established on that basis.

By virtue of his service in the Republic of Vietnam, the 
Veteran is presumed to have been exposed to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).  However, the fatal 
esophageal adenocarcinoma is not presumed to be the result of 
such exposure; and, as noted above, there is no competent 
evidence of a link between that disability and service.  
38 C.F.R. §§ 3.307, 3.309; 32 Fed. Reg. 32406.

The only reports of a nexus between esophageal adenocarcinoma 
and service come from the appellant.  As a lay person, 
however, she is only qualified to report on matters which are 
capable of lay observation.  She is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a) (2008).  Therefore, her opinion, without more, 
cannot be considered competent evidence of service connection 
for the cause of the Veteran's death.  

Because the competent evidence of record preponderates 
against finding a link between the Veteran's death and his 
military service or between his death and his service-
connected PTSD, the appellant cannot meet the criteria for 
establishing entitlement to dependency and indemnity 
compensation based on the cause of the Veteran's death.  

Although service connection for the cause of the Veteran's 
death is not warranted, dependency and indemnity compensation 
may still be awarded if, at the time of the Veteran's death, 
he was receiving, or was entitled to receive, compensation 
for a service-connected disability that was rated totally 
disabling.  In such cases, the total rating must have been in 
effect for at least ten years preceding the Veteran's death; 
or the disability must have been rated totally disabling by 
VA continuously since the Veteran's release from active duty 
and for at least 5 years immediately preceding death; or the 
Veteran must have been a former prisoner of war and met 
certain other criteria.  38 U.S.C.A. § 1318(b) (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.22 (2008).  

At the time of his death, the Veteran was in receipt of a 
total rating due to unemployability caused by his service-
connected disability.  However, that rating did not become 
effective until January 2, 2003, i.e., more than five years 
after the Veteran's discharge from service and less than ten 
years prior to his death.  Moreover, the Veteran was never a 
prisoner of war.  As such, the appellant cannot meet any of 
the criteria for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.  The law is dispositive of 
the issue; and therefore, that portion of the claim must also 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).




ORDER

Entitlement to dependency and indemnity compensation is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


